United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1336
                        ___________________________

                                    Diw Bol Kiir

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

 North Dakota Public Health; Ross Brandborg; Brandborg & Gast; Fargo Police
                     Department; Officer Patrick Meyer

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                  for the District of South Dakota - Sioux Falls
                                  ____________

                             Submitted: April 7, 2016
                               Filed: June 7, 2016
                                 [Unpublished]
                                 ____________

Before WOLLMAN, MURPHY, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

      South Dakota inmate Diw Kiir appeals following the district court’s dismissal
without prejudice of his 42 U.S.C. § 1983 action. We affirm in part and remand in
part.
      Kiir filed his original complaint in September 2015, alleging, among other
things, that an unnamed North Dakota public health doctor who treated him while he
was detained in the Cass County, North Dakota, jail persisted in prescribing a
medically unnecessary drug that has had a long-term detrimental effect on Kiir’s
health. In subsequent filings, Kiir asked to amend his complaint to add and delete
various defendants and claims, and to modify the relief he sought. Two defendants
were dropped in accordance with Kiir’s October 20 request. The district court
granted Kiir’s two October 27 requests to amend, dropping two more defendants and
adding two new defendants and additional claims, including a Fourth Amendment
claim against a Fargo, North Dakota, police officer and the Fargo Police Department.
The district court addressed and dismissed only the Fourth Amendment claim, while
also denying as moot Kiir’s other claims for relief.

       It appears to us that Kiir’s two October 27 requests to amend were intended to
supplement, rather than to supplant, the original complaint, with the result that the
original complaint and two amendments should have been read together as
constituting Kiir’s complaint. See Fed. R. Civ. P. 8(e) (pleadings must be construed
so as to do justice); cf. Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per
curiam) (pro se complaint must be liberally construed; amended complaint standing
alone failed to state claim but plaintiff referenced original complaint in amended
complaint and clearly intended to have both complaints read together).

       Whether the allegations set forth in these documents state a deliberate-
indifference claim is a matter to be determined in the first instance by the district
court, along with Kiir’s February 5, 2016, motion to dismiss all defendants other than
North Dakota Public Health.

       We affirm the dismissal of Kiir’s Fourth Amendment claim, as well as the other
collateral rulings related thereto. We remand the case to the district court for



                                         -2-
consideration of whatever claim or claims may remain in light of our opinion and of
Kiir’s motion to dismiss.
                      ______________________________




                                        -3-